Exhibit 99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS Board Authorizes Additional $500 Million for Share Repurchase Program Bethpage, N.Y., February 16, 2011 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the fourth quarter and full year ended December31, 2010. Fourth quarter consolidated net revenues grew 5.7% to $1.869billion compared to the prior year period, reflecting solid revenue growth in Telecommunications Services1 and Rainbow2.Consolidated adjusted operating cash flow (“AOCF”)3 grew 2.3% to $631.7million and consolidated operating income grew 1.6% to $355.9million, both compared to the prior year period.Fourth quarter 2010 results reflect the newly acquired Bresnan properties from the date of acquisition on December14, 2010 including a $14.4million contract termination charge.Revenue, AOCF and operating income growth compared to the prior year period would have been 4.5%, 3.4% and 5.6%, respectively, if Bresnan results were excluded. For full year 2010, consolidated net revenues increased 5.6% to $7.231billion, reflecting revenue growth in Telecommunications Services and Rainbow.Consolidated AOCF grew 5.6% to $2.581billion and consolidated operating income grew 13.1% to $1.529billion for full year 2010.Excluding the impact of Bresnan discussed above, net revenue, consolidated AOCF and operating income would have grown 5.3%, 5.9% and 14.2%, respectively, compared to the prior full year period. Operating highlights for the fourth quarter and full year 2010 include: · Full year Consolidated Free Cash Flow from Continuing Operations3 of $855.3million · Average Monthly Revenue per Basic Video Customer (“RPS”) of $150.68 in the fourth quarter of 2010 (excludes Bresnan results) · Cable advertising revenue growth of 23.0% in the fourth quarter of 2010, compared to the prior year period (excludes Bresnan results) · Rainbow advertising revenue growth of 20.7% in the fourth quarter of 2010, compared to the prior year period. Cablevision President and CEO James L. Dolan commented:“Cablevision’s growth continued in the fourth quarter and contributed to solid full-year increases in revenue and AOCF.In 2010, Cablevision generated more than $855 million in free cash flow, a 13 percent increase compared to 2009.In addition to our solid operations, we took a number of steps last year to create value for our shareholders, including increasing our quarterly dividend by 25 percent, initiating a stock repurchase program, completing the historic spin-off of Madison Square Garden and, of course, the Bresnan acquisition.Separately, for 2011, we are moving forward with the spin-off of our Rainbow business and believe we are on track to complete that transaction by mid-year,” concluded Mr. Dolan. Results from Continuing Operations4 Please note that the operating results of Newsday, News 12 Networks and Rainbow Advertising Sales Corporation (“RASCO”) have been reclassified to our Other5 reportable segment for all periods presented. Segment results for the quarters ended December31, 2010 and 2009 are as follows: (Full year segment results are shown on pages 7 and 8 of this earnings release) Revenues, Net AOCF Operating Income (Loss) $ millions Q4 2010 Q4 2009 Q4 2010 Q4 2009 Q4 2010 Q4 2009 Telecommunications1 $ Rainbow2 Other5 (including eliminations) Total Company $ See notes on page 3 Page 1 of 12 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services.Operating results of the recently acquired Bresnan properties from the date of acquisition on December14, 2010 are included in the Telecommunications and Cable Television results discussed below. Telecommunications Services net revenues for the fourth quarter 2010 rose 5.3% to $1.459billion, AOCF grew 0.4% to $580.9million and operating income decreased 1.2% to $360.3million, all compared to the prior year period.Revenue, AOCF and operating income growth compared to the prior year period would have been 3.7%, 1.6% and 2.6%, respectively, if Bresnan results were excluded. Full year 2010 net revenues rose 5.6% to $5.736billion, AOCF increased 5.8% to $2.358billion, and operating income increased 11.9% to $1.500billion, all as compared to the prior year period.Revenue, AOCF and operating income growth compared to the prior year period would have been 5.2%, 6.2% and 13.0%, respectively, if Bresnan results were excluded. Cable Television Cable Television fourth quarter 2010 net revenues increased 4.9% to $1.390billion, AOCF decreased 0.4% to $551.5million and operating income decreased 1.9% to $352.5million, each compared to the prior year period.The fourth quarter 2010 increase in net revenues were driven by the twelve month growth in digital video, high-speed data, and voice customers as well as higher rates.Fourth quarter 2010 AOCF and operating income were driven by the revenue increase offset by increased expenses, including a $14.4million contract termination charge at Bresnan.Excluding the Bresnan results, growth in revenue, AOCF and operating income would have been 3.3%, 0.9% and 1.9%, respectively. The following table illustrates the change in customer base during the fourth quarter including the impact of the Bresnan properties: Customer Data (in thousands) 9/30/10 Net Add/ (Loss) Bresnan @ 12/31/10 Total 12/31/10 Homes Passed 15 Basic Video ) Digital Video ) High-Speed Data 6 Voice 9 Revenue Generating Units ) Customer Relationships ) Optimum Lightpath For fourth quarter 2010, Lightpath net revenues increased 8.8% to $72.2million, AOCF increased 17.6% to $29.3million and operating income increased 51.9% to $7.8million, each as compared to the prior year period.The improved results were driven primarily by a 30.8% increase in revenue from Ethernet services offset in part by higher operating expenses to support the increase in Ethernet installations. Rainbow Rainbow consists of the National Networks:AMC, WE tv, IFC and SundanceChannel as well as other Rainbow ventures including its International Services, IFCEntertainment and Rainbow Network Communications.News 12 Networks and Rainbow Advertising Sales Corporation (“RASCO”) which were previously included in the Rainbow segment have been reclassified to our Other reportable segment for all periods presented. Rainbow net revenues for the fourth quarter of 2010 increased 14.1% to $298.5million, AOCF rose 24.0% to $100.7million, and operating income grew 38.0% to $70.8million, all compared to the prior year period. See notes on page 3 Page 2 of 12 The fourth quarter 2010 Rainbow AOCF results reflect: · A 7.2% increase in affiliate revenue compared to the prior year period · A 20.7% increase in advertising revenue, as compared to the prior year period, driven principally by higher units sold at AMC and WE tv · A 9.6% increase in operating costs compared to the prior year period, primarily due to increased contractual rights at AMC. Full year 2010 net revenues rose 10.7% to $1.078 billion, AOCF increased 10.3% to $403.4million, and operating income increased 17.8% to $282.0million, all as compared to the prior year period. Other Other primarily consists of Newsday, News 12 Networks, MSG Varsity, ClearviewCinemas, Rainbow Advertising Sales Corporation (“RASCO”) and unallocated corporate general and administrative costs. Fourth quarter 2010 net revenues decreased 7.0% to $123.8million, AOCF deficit increased 18.5% to a deficit of $49.9million and operating loss increased 14.5% to a loss of $75.2million, all compared to the prior year period.The revenue decline was primarily driven by decreases at Newsday and Clearview Cinemas offset in part by an increase in net advertising revenue at News12 Networks.The decrease in AOCF was due to the revenue decline as well as increased operating costs at RASCO and MSG Varsity. Full year 2010 net revenues decreased 5.7% to $466.0million, AOCF deficit increased 20.9% to a deficit of $180.1million and operating loss increased 11.0% to a loss of $253.3million. Other Matters On February 15, 2011, the Board of Directors of Cablevision declared a quarterly dividend of $0.125per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on March 21, 2011 to shareholders of record at the close of business on February 28, 2011. Separately, Cablevision's Board of Directors authorized the repurchase of up to an additional $500 million of its Cablevision NY Group Class A Stock. NOTES: 1. Telecommunications Services and Cable Television financial information reflects the operating results of the recently acquired Bresnan properties from the date of acquisition on December14, 2010. 2. Rainbow financial information reflects the operating results of the National Networks: AMC, WE tv, IFC and SundanceChannel as well as other Rainbow ventures including its International Services, IFCEntertainment and Rainbow Network Communications, for all periods presented.News 12 Networks and Rainbow Advertising Sales Corporation (“RASCO”) which were previously included in the Rainbow segment have been reclassified to our Other reportable segment for all periods presented. 3. See definition of adjusted operating cash flow (“AOCF”) and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 4 of this earnings release. 4. Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable. 5. Other primarily consists of Newsday, News 12 Networks, MSG Varsity, Clearview Cinemas, Rainbow Advertising Sales Corporation (“RASCO”) and unallocated corporate general and administrative costs. Page 3 of 12 Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares and stock options, the settlement of an obligation that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 5 of this release. We define Consolidated Free Cash Flow from Continuing Operations, (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading telecommunications, media and entertainment companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision's assets also include Rainbow Media Holdings LLC and its programming and entertainment businesses, AMC, IFC, Sundance Channel, WE tv and IFC Entertainment, as well as Clearview Cinemas.Additional information about Cablevision is available on the Web at www.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Patricia Armstrong Executive Vice President Senior Vice President Media and Community Relations Investor Relations (516) 803-1013 (516) 803-2270 Cablevision’s Web site:www.cablevision.com The conference call will be Webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 38379102 Conference call replay number (706) 645-9291/ Conference ID Number 38379102 until February 23, 2011 Page 4 of 12 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended December31, Twelve Months Ended December31, 2010(a) 2009(a) 2010(a) 2009(a) Revenues, net $ Adjusted operating cash flow $ $ Share-based compensation expense ) Restructuring (expense) credit ) ) Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) Gain on sale of programming and affiliate interests, net Gain (loss) on investments, net ) ) Gain (loss) on equity derivative contracts, net ) ) Loss on interest rate swap contracts, net ) Loss on extinguishment of debt and write-off of deferred financing costs - ) ) ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) Income from continuing operations Income (loss) from discontinued operations, net of income taxes - ) Net income Net loss (income) attributable to noncontrolling interests ) ) ) Net income attributable to Cablevision Systems Corporation shareholders $ Basic net income (loss) per share attributable to Cablevision Systems Corporation shareholders: Income from continuing operations $ Income (loss) from discontinued operations - $ $ ) $ Net income $ Basic weighted average common shares (in thousands) Diluted net income (loss) per share attributable to Cablevision Systems Corporation shareholders: Income from continuing operations $ Income (loss) from discontinued operations - $ $ ) $ Net income $ Diluted weighted average common shares (in thousands) Amounts attributable to Cablevision Systems Corporation shareholders: Income from continuing operations, net of income taxes $ Income (loss) from discontinued operations, net of income taxes - ) Net income $ (a) Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable. Page 5 of 12 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Cont’d) (Dollars in thousands, except per share data) (Unaudited) ADJUSTMENTS TO RECONCILE ADJUSTED OPERATING CASH FLOW TO OPERATING INCOME (LOSS) The following is a description of the adjustments to operating income (loss) in arriving at adjusted operating cash flow included in this earnings release: · Depreciation and amortization (including impairments).This adjustment eliminates depreciation and amortization and impairments of long-lived assets in all periods. · Restructuring credit (expense).This adjustment eliminates the expense or credit associated with restructuring activities related to the elimination of positions, facility realignment, asset impairments and other related activities in all periods. · Share-based compensation benefit (expense).This adjustment eliminates the compensation benefit (expense) relating to stock options, stock appreciation rights, restricted stock, and restricted stock units granted under our employee stock plans and non-employee director plans in all periods. Twelve Months Ended December31, 2010(a) 2009(a) CONSOLIDATED FREE CASH FLOW FROM CONTINUING OPERATIONS(b) Net cash provided by operating activities(c) $ $ Less:capital expenditures(d) ) ) Consolidated free cash flow from continuing operations $ $ (a) Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable.Discontinued operations used a total of $9.2million in cash for the twelve months ended December31, 2010 and provided a total of $24.0million in cash for the twelve months ended December31, 2009. (b) See non-GAAP financial measures on page 4 of this release for a definition and discussion of Free Cash Flow from continuing operations. (c) The level of net cash provided by operating activities will continue to depend on a number of variables in addition to our operating performance, including the amount and timing of our interest payments and other working capital items. (d) See page 12 of this release for additional details relating to capital expenditures. Page 6 of 12 CABLEVISION SYSTEMS CORPORATION CONSOLIDATED RESULTS FROM CONTINUING OPERATIONS (Dollars in thousands) (Unaudited) REVENUES, NET Three Months Ended December31, % 2010(a) 2009(a) Change Cable Television $ $ % Optimum Lightpath % Eliminations(b) ) ) % Telecommunications % Rainbow % Other(c) )% Eliminations(d) ) ) % Total Cablevision $ $ % Twelve Months Ended December31, % 2010(a) 2009(a) Change Cable Television $ $ % Optimum Lightpath % Eliminations(b) ) ) % Telecommunications % Rainbow % Other(c) )% Eliminations(d) ) ) % Total Cablevision $ $ % (a) Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable. (b) Represents intra-segment revenues. (c) Represents net revenues primarily from Newsday, News 12 Networks, MSG Varsity, Clearview Cinemas and Rainbow Advertising Sales Corporation (“RASCO”) and certain other items. (d) Represents inter-segment revenues. Page 7 of 12 CABLEVISION SYSTEMS CORPORATION CONSOLIDATED RESULTS FROM CONTINUING OPERATIONS (Dollars in thousands) (Unaudited) ADJUSTED OPERATING CASH FLOW AND OPERATING INCOME (LOSS) Adjusted Operating Cash Flow Operating Income (Loss) Three Months Ended December31, % Three Months Ended December31, % 2010(a) 2009(a) Change 2010(a) 2009(a) Change Cable Television $ $ )% $ $ )% Optimum Lightpath % % Telecommunications % )% Rainbow % % Other(b) ) ) )% ) ) )% Total Cablevision $ $ % $ $ % Adjusted Operating Cash Flow Operating Income (Loss) Twelve Months Ended December31, % Twelve Months Ended December31, % 2010(a) 2009(a) Change 2010(a) 2009(a) Change Cable Television $ $ % $ $ % Optimum Lightpath % % Telecommunications % % Rainbow % % Other(b) ) ) )% ) ) )% Total Cablevision $ $ % $ $ % (a) Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable. (b) Includes unallocated corporate general and administrative costs, Bresnan acquisition costs and the operating results of Newsday, News 12 Networks, MSG Varsity (launched in September 2009), Clearview Cinemas, Rainbow Advertising Sales Corporation (“RASCO”) and certain other items.In addition, 2009 amounts include costs historically allocated to Madison Square Garden that were not eliminated as a result of the MSG Distribution. Page 8 of 12 CABLEVISION SYSTEMS CORPORATION SUMMARY OF OPERATING STATISTICS (Unaudited) CABLE TELEVISION December31, 2010(a) September30, December31, Revenue Generating Units (in thousands) Basic Video Customers Digital Video Customers High-Speed Data Customers Voice Customers Total Revenue Generating Units Customer Relationships (in thousands)(b) Homes Passed (in thousands) Penetration(c) Basic Video to Homes Passed % % % Digital to Basic Penetration % % % High-Speed Data to Homes Passed % % % Voice to Homes Passed % % % Revenues for the three months ended (dollars in millions) Video(d) $ $ $ High-Speed Data Voice Advertising 41 36 33 Other(e) 26 24 24 Total Cable Television Revenue $ $ $ Average Monthly Revenue per Basic Video Customer (“RPS”)(f) $ $ $ (a) Reflects the impact of the Bresnan acquisition in the fourth quarter of 2010. (b) Number of customers who receive at least one of the company’s services. (c) December31, 2010 penetration levels reflect the addition of the Bresnan properties.If excluded, basic video, digital, HSD and voice penetration levels on December31, 2010 would have been 61.6%, 96.6%, 54.3% and 43.8%, respectively. (d) Includes analog, digital, PPV, VOD and DVR revenue. (e) Includes installation revenue, NY Interconnect, home shopping and other product offerings. (f) RPS is calculated by dividing average monthly cable television GAAP revenue for the quarter by the average number of basic video customers for the quarter.This calculation does not include the impact of the acquisition of the Bresnan properties in December2010. RAINBOW December31, September30, December31, National Network Subscribers (in thousands) AMC WE tv IFC 1 2 2 Sundance Channel 2 2 2 Subscribers for our national ad supported networks are measured by Nielsen Media Research (“Nielsen”) where applicable for all periods presented. 1) Effective December2010, IFC'ssubscribers began beingmeasured by Nielsen Media Research. 2) Subscriber counts for IFC for the periods ending 9/30/10 and 12/31/09 and for Sundance Channel for all periods presented are based on internal management subscriber reports and represent viewing subscribers. Page 9 of 12 CABLEVISION SYSTEMS CORPORATION SUPPLEMENTAL SUMMARY OF OPERATING STATISTICS (Unaudited) TELECOMMUNICATIONS December31, [Excl. Bresnan] December31, September30, December31, (in thousands) Total Customers(a) Total Voice Lines(b) Video Customers High-Speed Data Customers(c) Serviceable Passings(d) (in thousands) Penetration Customers to Serviceable Passings % Voice Lines to Serviceable Passings % Video to Serviceable Passings % High-Speed Data to Serviceable Passings % Revenues for the three months ended (dollars in millions) Video(e) $ Telecom Services (HSD, Voice and Lightpath) Advertising 41 40 36 33 Other(f) 23 23 19 19 Total Telecommunications Revenue $ Average Monthly Cable Television Revenue per Basic Video Customer (“RPS”)(g) n/a $ $ $ Average Monthly Revenue per Customer(h) n/a $ $ $ (a) Number of households/businesses who receive at least one of the company's services at Cable and Lightpath. (b) Total lines of voice service at Cable and Lightpath. (c) Includes Cable and Lightpath. (d) Includes residential and commercial passings, and Lightpath customers. (e) Includes analog, digital, PPV, VOD and DVR revenue. (f) Includes installation revenue, NY Interconnect, home shopping and other product offerings and eliminations. (g) RPS is calculated by dividing average monthly cable television GAAP revenue for the quarter by the average number of basic video customers for the quarter. (h) Calculated by dividing average monthly Telecommunications Services GAAP revenue for the quarter by the average number of Telecommunications customers for the quarter. Page 10 of 12 CABLEVISION SYSTEMS CORPORATION CAPITALIZATION AND LEVERAGE (Dollars in thousands) (Unaudited) CAPITALIZATION December31, 2010 Cash and cash equivalents $ Credit facility debt $ Senior notes and debentures Senior subordinated notes Collateralized indebtedness Capital lease obligations Debt $ LEVERAGE Debt $ Less:Collateralized indebtedness of unrestricted subsidiaries(a) Cash and cash equivalents Net debt $ Leverage Ratios(b) Consolidated net debt to AOCF leverage ratio(a)(c)(d) Restricted Group leverage ratio (Credit Facility Test)(e)(f) CSC Holdings notes and debentures leverage ratio(e)(f) Cablevision senior notes leverage ratio(f)(g) Rainbow National Services notes leverage ratio(h) (a) Collateralized indebtedness is excluded from the leverage calculation because it is viewed as a forward sale of the stock of unaffiliated companies and the company's only obligation at maturity is to deliver, at its option, the stock or its cash equivalent. (b) Leverage ratios are based on face amount of outstanding debt. (c) The debt, AOCF and equity contribution associated with the recently acquired Bresnan properties have been excluded from the calculation of the consolidated net debt to AOCF leverage ratio. (d) AOCF is annualized based on the fourth quarter 2010 results, as reported. (e) Reflects the debt to cash flow ratios applicable under CSC Holdings’ credit facility debt agreement and senior notes indentures (which exclude Cablevision’s approximately $2.2billion of senior notes and the debt and cash flows related to CSC Holdings’ unrestricted subsidiaries which are primarily comprised of Rainbow and Newsday).The annualized AOCF (as defined) used in the Restricted Group leverage ratio and the CSC Holdings notes and debentures leverage ratio is $2.29billion. (f) Includes CSC Holdings’ guarantee of Newsday LLC’s $650million senior secured credit facility. (g) Adjusts the debt to cash flow ratio as calculated under the CSC Holdings notes and debentures leverage ratio to include Cablevision’s approximately $2.2billion of senior notes plus the $754million of senior notes Cablevision contributed to Newsday Holdings LLC. (h) Reflects the debt to cash flow ratio under the Rainbow National Services notes indentures.The annualized AOCF (as defined) used in the notes ratio is $429.7million. Page 11 of 12 CABLEVISION SYSTEMS CORPORATION CAPITAL EXPENDITURES (Dollars in thousands) (Unaudited) Three Months Ended December31, 2010(a)(b) 2009(a) CAPITAL EXPENDITURES Consumer premise equipment $ $ Scalable infrastructure Line extensions Upgrade/rebuild Support Total Cable Television Optimum Lightpath Total Telecommunications Rainbow Other(c) Total Cablevision $ $ Twelve Months Ended December31, 2010(a)(b) 2009(a) CAPITAL EXPENDITURES Consumer premise equipment $ $ Scalable infrastructure Line extensions Upgrade/rebuild Support Total Cable Television Optimum Lightpath Total Telecommunications Rainbow Other(c) Total Cablevision $ $ (a) Capital expenditures of Madison Square Garden, now reflected in discontinued operations, are not included in the table above. (b) Capital expenditures of $7.4million related to the recently acquired Bresnan properties are reflected in Cable Television above. (c) Other includes Newsday, News12 Networks, MSG Varsity, Clearview Cinemas, Rainbow Advertising Sales Corporation (“RASCO”), and Corporate. Page 12 of 12
